DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear:
As to claim 1, lines 6-7 recite, “providing, by the computer, a set of resource capabilities for seamless resource provisioning for each resource pool in the plurality of resource pools” It is unclear from the language of the claim who is the recipient of the set of resource capabilities and how does this step relates to 
As to claim 1, lines 8-10 recite, “mapping, by the computer, a class of service to a resource pool corresponding to a workload spread across multiple environments” it is unclear from the language of the claim how a particular resource pool of a plurality of resource pool is selected to be mapped a class of service based on a workload given that each of the plurality of pools has a particular set of resource capabilities. Is the class of service related to the set of resource capabilities? Is the mapping of the class of service done to any resource pool or its selection for mapping is related to the resource used by the workload that is already spread among different environments? For examination purposes, examiner interprets the limitation as determining demand profiles of applications to ensure the proper resource pool with a class of service is allocated at specific time intervals.
As per claim 1, lines 11-14 recite, “automatically provisioning, by the computer, resources from the class of service required in providing disaster recovery for the workload based on characteristics of the workload, cost, business needs, and service level agreement metrics corresponding to the disaster recovery.” First, it is unclear what triggers the automatic provisioning of resources. Does the mapping triggers automatic provisioning of resources for is spread across multiple environments considering primary workload production and secondary disaster recovery requirements” therefore, it is unclear why if the workload is already spread, resources need to be automatically provisioned. Is the workload executing on both the primary and disaster recovery in the mapping step? Or does the workload is spread to a disaster recovery environment automatically upon a disaster recovery event? For examination purposes, examiner interprets the limitation as automatically (in response to a disaster event) provision/allocate resources in a disaster recovery site.
Claims 2-8 are dependent on claim 1 and fail to cure the deficiencies set forth above for claim 1 and are therefore rejected under the same rationale.
Regarding claim 9, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale.
Claims 10-12 are dependent on claim 9 and fail to cure the deficiencies set forth above for claim 9 and are therefore rejected under the same rationale
Regarding claim 13, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale.
Claims 14-20 are dependent on claim 13 and fail to cure the deficiencies set forth above for claim 13 and are therefore rejected under the same rationale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rolia et al. (US PGPUB US 2005/0210245 A1), in view of Salapura et al. (US PGPUB US 2019/0370132 A1).

Regarding claim 1, Rolia teaches the invention substantially as claimed including a computer-implemented method for [emergency] resource provisioning (¶ [0017]: Governing access to resources in a computing utility facility. Access is governed by receiving a demand profile associated with an application (i.e., workload) that specifies a pattern of resources from a pool of resources to be delivered with a class of service, determining if the pool of resources has resources to be delivered to the application at the specified class of service; ¶ [0028]: These example demand profiles tables include a demand profile A 202, a demand profile B 204 and a caveat demand profile 206 for a resource in pool of resources "X".; ¶ [0035]: An additional caveat demand profile 206 can also be added to the polycyclic demand to represent events that occur more infrequently or over longer periods of times. Despite the potential infrequency of these events occurring, implementations of the present invention also combine time varying class of service with these events. Events entered in caveat demand profile 206 may include special i.e., disaster) that happen to have an element of predictability.), the computer-implemented method comprising: 
grouping, by a computer, infrastructure resource objects into a plurality of resource pools based on resource characteristics of each respective infrastructure resource object (¶ [0024]: Resource pools 114, 116 and 118 include a range of resources including resource 122 to resource 124, resource 126 to resource 128 and resource 130 to resource 132 respectively. Each range of resources may include one or more different resources arranged in different organizational schemes as appropriate for the particular customers/applications being served and as required logistically by the system setup. For example, resources can be pooled according to the type of resource (i.e., pools of storage devices, pools of processors, pools of graphics rendering processors or pools of network nodes), the quality of the resources, (i.e., pools of high-availability devices and pools of medium reliability devices or low-cost devices) or any other logical method of grouping the resources. Additional groupings of these resources may be implemented either logically or physically to better provide for the different classes of service as needed.); 
providing, by the computer, a set of resource capabilities for seamless resource provisioning for each resource pool in the plurality of resource pools (¶ [0024]: the quality of the resources, (i.e., pools of high-availability devices and pools of medium reliability devices or low-cost devices); ¶ [0060]: The staging calendar is used to determine if the pool of resources associated with the computing utility facility is able to provide the required resources and class of service requested by the application (504). Resource pools associated with the computing utility facility are probed to determine if the request made by an application can be fulfilled at both the time slot and the minimum desired class of service.); 
mapping, by the computer, a class of service to a resource pool corresponding to a workload (¶ [0025]: Customers 102, 104 and 106 submit application demand profiles along with their applications to resource access management framework 108. The demand profile associated with each application describes the pattern of demand for certain resources in one or more pools of resources as a series of cycles or as a poly-cyclic representation of demand over time. In accordance with the present invention, customers also specify a class of service on a per application basis for the computing utility facility to consider when admitting the application. A single class of service for a particular application can be specified or the class of service may vary depending on the time and date. Accurately predicting overall demand for resources by the various applications depends on the accurate representation of resources needed in each of the demand profiles, the cyclic demand on these resources made by the applications and the class of service associated with each application; ¶ [0026]: Resource access management framework 108 qualifies and admits certain applications in accordance with implementations of the present invention before the applications are able to make requests for resources and begin processing data, run business applications or otherwise utilize any of the resources associated with programmable computing utility 110. In particular, computing utility 110 ensures that the class of service requested by an operator or application can be provided (i.e., mapping) in light of the polycyclic constraint on resources from one or many different applications and customers.) considering primary workload production (¶ [0033] According to demand profile A 202, the demand profile for this resource on a Friday is different from the demand profile for the same resource during the other days of the week. Similarly, the class of service designations in demand profile A 202 also varies from day to day and hour to hour. This time varying class of service specified with each application allows processing power and associated fees for  and secondary [emergencies] requirements (¶ [0035] An additional caveat demand profile 206 can also be added to the polycyclic demand to represent events that occur more infrequently or over longer periods of times. Despite the potential infrequency of these events occurring, implementations of the present invention also combine time varying class of service with these events. Events entered in caveat demand profile 206 may include special events, holidays, seasonal occurrences and even emergencies that happen to have an element of predictability.); and
provisioning, by the computer, resources from the class of service required in providing [emergency services] for the workload (¶ [0035]: Events entered in caveat demand profile 206 may include… emergencies ¶ [0052] Once the demand profiles are provided or derived, implementations of the present invention then admit the application if required resources and class of service can be provided from an available resource pool (404) (wherein admitting the application to execute on resource pool 404, reasonably teaches provisioning the resources for the application/workload). The admission process involves comparing the one or more time demand cycles making up the poly-cyclic demand for a resource with the availability of the resource. To meet class of service requirements, these resources must be delivered to the application with at least the level of service specified. In one implementation, statistical analysis is used to project this information and determine if admitting the application and fulfilling the projected corresponding demand and class of service is feasible in light of demand profiles from the other already admitted applications.) based on characteristics of the workload (¶ [0018]: Aspects of the present invention are advantageous in at least one or more of the following ways. Class of service enables users to specify the quality of service they expect to receive from the computing utility facility. Customers specify a minimum class of service and receive assurances that the one or more applications having this class of service will be run with certain performance and responsiveness associated with the class of service; ¶ [0025]: Customers 102, 104 and 106 submit application demand profiles along with their applications to resource access management framework 108. The demand profile associated with each application describes the pattern of demand for certain resources in one or more pools of resources as a series of cycles or as a poly-cyclic representation of demand over time. In accordance with the present invention, customers also specify a class of service on a per application basis for the computing utility facility to consider when admitting the application. A single class of service for a particular application can be specified or the class of service may vary depending on the time and date.), cost (¶ [0020] A wider range of services and different price points can be offered by the computing utility facility. One computing utility facility can offer a variety of lower cost and higher cost computing services and classes of service. These various service offerings allows the , business needs (¶ [0007]: business applications are generally very different in nature and have non-uniform computing needs; ¶ [0050]: Because business applications are often running applications continuously, there may be one demand cycle associated with demand during the week and another demand cycle associated with demand by the application on weekends or other period when the activity is reduced or lessened), and service level agreement metrics corresponding to the [emergencies] (¶ [0004]: These systems are often driven by service level agreements or SLAs with higher paying customers receiving higher levels of service and resources; ¶ [0044]: Arbitration component 326 intervenes when more than one application is entitled to a limited resource associated with the computing utility facility. To resolve conflict between applications, arbitration component 326 may implement one or more different operations to resolve the contention for the limited resource. For example, arbitration component 326 considers class of service and service level agreements (SLA) to determine a arbitration result; ¶ [0035]: caveat demand profile 206 can also be added to the polycyclic demand to represent events that occur more infrequently or over longer periods of times. Despite the potential infrequency of these events occurring, implementations of the present invention also combine time varying class of service with these events. Events entered in caveat demand profile 206 may include…emergencies).

 disaster recovery, a workload spread across multiple environments, and automatically provisioning, by the computer, resources in providing disaster recovery for the workload based on characteristics of the workload.  

Salapura teaches a method for grouping/classifying resources into pools based on their shared characteristic and providing disaster recovery for workloads. Further, Salapura teaches disaster recovery (Abstract: disaster recovery), a workload spread across multiple environments (¶ [0063]: workloads executing within the primary site comprising the physical resources 200 may be transitioned to execute within the disaster recovery site 260.), and automatically provisioning, by the computer, resources in providing disaster recovery for the workload based on characteristics of the workload (¶ [0083]: If, however, a failover is determined to be imminent or in progress at step 804, an allocation process is performed to initiate allocating compute resources (i.e., CPUs) for failover VMs at the disaster recovery site (step 808).).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Salapura with the teachings of Rolia to utilize pools of servers for disaster recovery purposes. The modification would have been motivated by the desire of providing high availability for client’s workloads/applications.

Regarding claim 2, Salapura teaches further comprising: 
identifying, by the computer, a resource category for each type of infrastructure resource object corresponding to primary workload production and secondary disaster recovery and grouping, by the computer, the infrastructure resource objects together into the plurality of resource pools by selecting a resource object from each identified resource category based on resource characteristics to form each respective resource pool (Fig. 4, Physical Resources 200 (pools), DR Site 260 (pools); ¶ [0027]: sometimes referred to herein as a "server entity"--is dynamically constructed/composed or constitutes server resources selected from (or assigned from) shared server resource pools, namely, one or more of: a compute pool, a memory pool, an accelerator pool (e.g., a graphical processing unit (GPU) accelerator, a network accelerator, etc.), and a storage pool. As the nomenclature suggests, a "compute" pool typically constitutes physical processors (such as central processing units (CPUs)), a "memory" pool typically constitutes physical memory devices (such as dual-inline-memory modules (DIMM)), etc. A given shared pool preferably includes just the particular resource types, but a particular resource pool may be composed of one or more resource sub-types. The notion of a "pool" is not intended to be limiting, as the common resources may be collected, aggregated or otherwise combined in any suitable manner. Further, a "pool" may be a dedicated set of resources that have the common type or sub-type, or some ad hoc collection of such resources.; ¶ [0063]: In other words, physical resources 200 may be identified as a primary site which is in communication with the DR site 260, and both the primary site comprising the physical resources 200 and the disaster recovery site 260 are in communication with the tenants 212A-n. The disaster recovery site 260 may provide failover functionality to the primary site comprising the physical resources 200, such that during a disaster recovery scenario, workloads executing within the primary site 

Regarding claim 3, Rolia teaches further comprising: 
mapping, by the computer, each respective resource pool in the plurality of resource pools to a corresponding class of service in a plurality of classes of service based on the resource characteristics of each respective resource pool (¶ [0024] Resource pools 114, 116 and 118 include a range of resources including resource 122 to resource 124, resource 126 to resource 128 and resource 130 to resource 132 respectively. Each range of resources may include one or more different resources arranged in different organizational schemes as appropriate for the particular customers/applications being served and as required logistically by the system setup. For example, resources can be pooled according to the type of resource (i.e., pools of storage devices, pools of processors, pools of graphics rendering processors or pools of network nodes), the quality of the resources, (i.e., pools of high-availability devices and pools of medium reliability devices or low-cost devices) or any other logical method of grouping the resources. Additional groupings of these resources may be implemented either logically or physically to better provide for the different classes of service as needed; ¶ [0028]: FIG. 2 is a set of demand profile tables designed in accordance with one implementation of the present invention. These example demand profiles tables include a demand profile A 202, a demand profile B 204 and a caveat demand profile 206 for a resource in pool of resources "X". Each table in this example contributes a different cycle of demand and time varying class of service forming a poly-cyclic demand for a resource by the application. While other resources may be used by the application they are omitted for brevity and clarity of this example. Accordingly, additional resources would ; and 
using, by the computer, the mapping during disaster recovery to identify a particular class of service having a set of resource capabilities that satisfies the service level agreement metrics corresponding to the disaster recovery [emergency] of the workload (¶ [0035] An additional caveat demand profile 206 can also be added to the polycyclic demand to represent events that occur more infrequently or over longer periods of times. Despite the potential infrequency of these events occurring, implementations of the present invention also combine time varying class of service with these events. Events entered in caveat demand profile 206 may include special events, holidays, seasonal occurrences and even emergencies that happen to have an element of predictability.).
In addition, Salapura teaches disaster recovery (Abstract: disaster recovery).

Regarding claim 9, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale. The additional limitations of the computer system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions to are taught by Salapura in at least ¶¶ [0094] and [0097]: Computer readable program instructions described herein can be downloaded to respective computing/processing devices from a computer readable storage medium or to an external computer or external storage device via a network, for example, the Internet, a local area network, a wide area network and/or a wireless network. The 

Regarding claim 10, it is a system type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 11, it is a system type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale. 

Regarding claim 13, it is a media/product type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a media/product type claim having similar limitations as of claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a media/product type claim having similar limitations as of claim 3 above. Therefore, it is rejected under the same rationale.

Claims 4-7, 12, and 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over Rolia and Salapura, as applied to claim 1, in further view of Madhu et al. (US PGPUB US 2016/0048408 A1)

Regarding claim 4, While Salapura discusses disaster recovery SLAs (¶ [0084]), Rolia and Salapura do not expressly teach further comprising: 
receiving, by the computer, from a user, resource characteristics of the workload running on a primary workload production site that needs to be disaster recovery protected and receiving, by the computer, from the user, disaster recovery service level agreement metrics of recovery point objective and recovery time objective corresponding to the workload to be disaster recovery protected.

However, Madhu teaches further comprising: 
receiving, by the computer, from a user, resource characteristics of the workload running on a primary workload production site that needs to be disaster recovery protected and receiving, by the computer, from the user, disaster recovery service level agreement metrics of recovery point objective and recovery time objective corresponding to the workload to be disaster recovery protected (¶ [0119]: A service architect/administrator 110 interacts with service requirements and rules editor 112 to request that a service be hosted by the data center. Based at least in part on the input from the service architect/administrator 110, a 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Madhu with the teachings of Rolia and Cors to receive disaster recovery requirements from a user regarding a service/workload. The 

Regarding claim 5, Rolia teaches further comprising: 
selecting, by the computer, the class of service from a plurality of classes of service that has a particular set of resource characteristics for the disaster recovery of the workload based on a resource pool to class of service mapping (Fig. 2; Fig. 4, Step 402, 404; ¶ [0035]; ¶ [0052]: Once the demand profiles are provided or derived, implementations of the present invention then admit the application if required resources and class of service can be provided from an available resource pool (404). The admission process involves comparing the one or more time demand cycles making up the poly-cyclic demand for a resource with the availability of the resource. To meet class of service requirements, these resources must be delivered to the application with at least the level of service specified; ¶ [0077]: the class of service and corresponding SLA would influence implementations of the present invention to favor providing the resources to the application with the higher class of service (e.g., the static class of service) over the lower class of service (e.g., the best effort class of service). Of course while this is only an example, alternate implementations using different classes of service and terms and conditions in the SLA or other contractual arrangement would also be driven by minimizing loss or maximizing gain to the computing facility and therefore operate in a similar manner.).

In addition, Salapura teaches determining, by the computer, whether storage resource characteristics of the class of service match the service level agreement metrics (¶ [0090]: 

In addition, Madhu teaches corresponding to the disaster recovery for recovery point objective and recovery time objective (¶ [0119]: A service architect/administrator 110 interacts with service requirements and rules editor 112 to request that a service be hosted by the data center. Based at least in part on the input from the service architect/administrator 110, a service definition 114 is generated. The service definition 114 can include, for example availability requirements such as percentage uptime, high availability (HA) requirements such as a recovery time objective (RTO) and/or a recovery point objective (RPO); ¶ [0120] In embodiments, a disaster recovery plan may be expressed as a specification or SLA, which is a set of expectations 

Regarding claim 6, Salapura teaches further comprising: 
responsive to the computer determining that the storage resource characteristics of the class of service match the service level agreement metrics (¶ [0090]: capacity planning mechanisms to ensure sufficient resources (memory, compute, and storage resources or otherwise) across one or more target datacenters exist to readily handle an actual disaster recovery scenario. This capacity planning functionality may also be incorporated as part of the orchestrator, or as an additional stand-alone interface. As mentioned, upon failover, resources are removed from the opportunistic workloads at the disaster recovery site. In order to host all failover workloads having the disaster recovery SLA designation from the primary site, the disaggregated architecture needs to ensure that there will be the sufficient number of opportunistic workloads in the system to suspend. Thus, when signing up users with disaster recovery capability for given workloads, it may be determined in case of a failure how much capacity (in terms of an amount of memory and compute resources are needed for the given workload, among other resources) may be required on the disaster recovery site such that the provisioning of the opportunistic workloads may be planned to a certain degree of estimation. This capacity must be adjusted as the configuration of the workloads at the primary site changes, as the amount of workloads that require a disaster recovery SLA may change over time.), 
determining, by the computer, whether compute resource characteristics of the class of service match the service level agreement metrics (¶ [0088]: Returning to step 910, if the compute resources do exist and are freely available, these compute resources are then attached to the memory holding the workload data from the primary site such that they are assigned to the failover workload (step 914)); and 
responsive to the computer determining that the compute resource characteristics of the class of service match the service level agreement metrics, determining, by the computer, whether network resource characteristics of the class of service match the service level agreement metrics (¶ [0090]: capacity planning mechanisms to ensure sufficient resources (memory, compute, and storage resources or otherwise) across one or more target datacenters exist to readily handle an actual disaster recovery scenario; ¶ [0031]: It should be noted that the instant disclosure, for brevity, frequents the language of "resources". In an actual implementation of the present invention, the resources termed herein may be comprised of CPUs, graphical processing units (GPUs), memory, storage devices, network devices, accelerator devices, etc. which are, again, generally pooled together in a shared resource pool fashion.).

In addition, Madhu teaches corresponding to the disaster recovery for the recovery point objective and the recovery time objective (¶ [0119]: A service architect/administrator 110 interacts with service requirements and rules editor 112 to request that a service be hosted by the data center. Based at least in part on the input from the service architect/administrator 110, a service definition 114 is generated. The service definition 114 can include, for example availability requirements such as percentage uptime, high availability (HA) requirements such as a recovery time objective (RTO) and/or a recovery point objective (RPO); ¶ [0120] In 

Regarding claim 7, Salapura teaches further comprising: 
responsive to the computer determining that the network resource characteristics of the class of service match the service level agreement metrics, using, by the computer, the class of service having matching resource characteristics with the service level agreement metrics during the disaster recovery of the workload (¶ [0084]: when allocating compute resources to workloads in the case of a disaster, there may not be sufficient compute resources at the disaster recovery site to accommodate the needs of all failover workloads from the primary site while continuing to execute the normally operational workloads at the disaster site (or portions thereof). In this case, the SLAs of the workloads are considered. The SLAs of each workload are generally defined in advance through an agreement between the operator of the datacenter and the requestor of the workload. These can include high, medium, and low priority workloads characterized in a number of different variations according to the resources allocated to the given workload per its SLA. In addition to the different levels of SLAs assigned to workloads, an additional disaster recovery SLA may be defined. This disaster recovery SLA defines the priority of the workload in the case of disaster, and can be different that the workload priority agreed upon during normal operation and execution of the given workload; ¶ [0086]: Returning to step 904, if a disaster recovery failover from the primary site to the disaster .

In addition, Madhu teaches corresponding to the disaster recovery for the recovery point objective and the recovery time objective (¶ [0119]: A service architect/administrator 110 interacts with service requirements and rules editor 112 to request that a service be hosted by the data center. Based at least in part on the input from the service architect/administrator 110, a service definition 114 is generated. The service definition 114 can include, for example availability requirements such as percentage uptime, high availability (HA) requirements such as a recovery time objective (RTO) and/or a recovery point objective (RPO); ¶ [0120] In embodiments, a disaster recovery plan may be expressed as a specification or SLA, which is a set of expectations and actions that allow the management platform to identify one or more groups of resources that need to be protected and how they should be recovered in the event of a declared failure. For example, a disaster recovery plan may specify particular sets of applications that should be protected with associated RPOs and RTOs.).

Regarding claim 12, it is a system type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 16, it is a media/product type claim having similar limitations as of claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 17, it is a media/product type claim having similar limitations as of claim 5 above. Therefore, it is rejected under the same rationale.

Regarding claim 18, it is a media/product type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale.

Regarding claim 19, it is a media/product type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rolia and Salapura, as applied to claim 1, in further view of Cors et al. (US PGPUB US 2016/0366218 A1)

Regarding claim 8, Rolia and Salapura do not expressly disclose wherein the computer does not perform a one-to-one mapping of resources from a primary workload production site to a secondary disaster recovery site.

wherein the computer does not perform a one-to-one mapping of resources from a primary workload production site to a secondary disaster recovery site (¶ [0034]: the central provision engine may not partner resource each server to partner resource in such a fashion that there is a 1:1 ratio between the server and a recovery server, but rather, the partner resource may represent a pool of servers such that the server's workload may be transferred to one or more recovery servers in the pool.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cors with the teachings of Rolia and Salapura to utilize multiple sources to accommodate the failed over workload. The modification would have been motivated by the desire of ensuring the required resources of a workload are allocated.

Regarding claim 20, it is a media/product type claim having similar limitations as of claim 8 above. Therefore, it is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195